Citation Nr: 0625604	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for benign essential 
tremors.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October to November 
2003.  He also had periods of active duty for training with 
the Army National Guard, which included his initial entry 
training from February to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for benign 
essential tremors.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Pursuant to its duty to notify, the RO provided the veteran 
with a VCAA notice letter in December 2003.  The letter 
informed the veteran that in order to establish service 
condition for benign essential tremors, he must show that his 
condition began in or was made worse during "military 
service."  As provided by 38 U.S.C.A. § 1110, such service 
must be "active military service," which is defined in 
38 U.S.C.A. § 101(24).  Because the veteran in this case has 
several years of service with the Army National Guard, and 
his claimed disease may have been incurred during his time as 
a Guardsman, as opposed to his period of active duty in the 
Army, he should have been informed of the types of duty 
applicable to his claim that constitute "active military 
service."  Therefore, on remand, the veteran should be 
provided with a new VCAA letter which informs him that to 
establish service connection for benign essential tremors, he 
must show that the disease began in or was made worse during 
either a period of active duty or a period of active duty for 
training.  See 38 U.S.C.A. § 101(21)-(22) (defining active 
duty and active duty for training).

A remand is also required to ensure that VA has fulfilled its 
duty to assist the veteran in obtaining evidence necessary to 
support his claim.  In April and June 2005, the RO sent 
letters to the Adjutant General's Office (AGO) of the Ohio 
National Guard requesting all of the veteran's service 
medical records in its possession.  The AGO responded in 
August 2005, but only provided a three page Report of Medical 
History dated February 2002.  As the veteran himself has 
submitted other service medical records from his time in the 
National Guard, the AGO's response may have been incomplete.  
When attempting to obtain records in the custody of a Federal 
department or agency, VA must make as many requests as 
necessary until it determines that such records do not exist 
or that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Accordingly, on remand, the AGO should be 
contacted to confirm in writing whether the three page Report 
of Medical History represents the entirety of the veteran's 
medical records in its possession; otherwise, the AGO should 
be requested to provide all of the veteran's medical records 
it holds, including any line of duty determinations which may 
have been made because of injury or disease.

Also on remand, the veteran should be requested to provide 
all service medical records in his possession and to provide 
the evidence he referenced in his Notice of Disagreement that 
allegedly establishes tremors approximately six months after 
his entry into military service.  In a January 2004 
statement, the veteran indicated he received an employee 
physical from CSX in June 2003.  Appropriate steps should be 
taken to obtain a release form from the veteran, so VA can 
request those medical records.

The veteran requested a videoconference hearing before the 
Board in a statement received April 2005.  A hearing was 
scheduled for June 2006, and the RO sent two notification 
letters in March and May 2006.  The veteran did not appear 
for the hearing, nor has he provided any explanation for his 
absence.  The Board observes, however, that the notification 
letters contain an address for the veteran different from the 
address consistently used on all previous correspondence 
dating back to the veteran's original claim.  There is no 
indication as to why the address was changed from that 
previously of record.  While the Board acknowledges that the 
veteran's representative was also sent copies of the 
notification letters, to ensure that the veteran did, in 
fact, receive notice of his scheduled hearing, on remand the 
veteran's address of record should be confirmed and the 
veteran afforded another opportunity to request a hearing.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran should be sent a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) which informs 
him that to establish service 
connection for benign essential 
tremors, he must show that the disease 
began in or was made worse during 
either a period of active duty or a 
period of active duty for training.

The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.  The veteran should be 
specifically requested to provide all 
service medical records in his 
possession and to provide the evidence 
he referenced in his Notice of 
Disagreement that allegedly establishes 
tremors six months after his entry into 
military service.

2.	The Adjutant General's Office (AGO) of 
the Ohio National Guard should be 
contacted to confirm whether the three 
page Report of Medical History received 
by the RO in August 2005 represents the 
entirety of the veteran's medical 
records in its possession; otherwise, 
the AGO should be requested to provide 
all of the veteran's medical records it 
holds including all physical 
examinations, all service medical 
treatment records, and any line of duty 
determinations which may have been made 
because of injury or disease.  The AGO 
must be instructed to provide, in a 
written response, explicit confirmation 
that it either has or does not have any 
additional medical records regarding 
the veteran.

3.	A release form should be obtained from 
the veteran in regard to his June 2003 
CSX employee physical that he 
identified in his January 2004 
statement; appropriate steps should 
then be taken to obtain the medical 
records and associate them with the 
claims folder.

4.	Appropriate steps should be taken to 
verify the veteran's address of record 
in light of the discrepancy noted in 
the March and May 2006 hearing 
notification letters when compared with 
all previous correspondence.  The 
veteran should then be contacted by 
letter and afforded another opportunity 
to request a videoconference hearing 
before the Board.

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for benign essential tremors should be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


